COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS


                                                   §
  KAREN ALBA,                                                     No. 08-19-00094-CV
                                                   §
                         Appellant,                                    Appeal from
                                                   §
  v.                                                               388th District Court
                                                   §
  FRANK ALBA, JR.,                                              of El Paso County, Texas
                                                   §
                         Appellee.                                (TC # 2017DCM4333)
                                                  §

                                  MEMORANDUM OPINION

       This appeal is before the Court on its own motion to determine whether it should be

dismissed for want of jurisdiction. Karen Alba filed notice of appeal from a final decree of divorce.

The trial court subsequently granted Appellant’s motion for new trial while it still had plenary

power over the case. See TEX.R.CIV.P. 329b(e). The granting of a new trial caused the appeal to

become moot. See Heckman v. Williamson County, 369 S.W.3d 137, 162 (Tex. 2012)(“[A] case

is moot when the court’s action on the merits cannot affect the parties’ rights or interests.”). If a

case becomes moot, a court must dismiss the proceeding for lack of jurisdiction. Heckman, 369
S.W.3d at 162. Accordingly, we dismiss the appeal for want of jurisdiction.


August 7, 2019
                                      ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rodriguez, and Palafox, JJ.